Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheng-Ning Jong on November 10, 2021.
Claims
The claim set filed November 22, 2020 has been amended as follows: 

1. (Currently Amended) An article of clothing adapted for use by a wearer having a torso having a front side, 5said article of clothing comprising: 
(a) a body configured for covering the torso, said body comprising a single front sheet configured for covering the front side of the torso of the wearer, said single front sheet having an innermost surface and a first pocket disposed on said innermost surface of said single front sheet, wherein said first pocket comprises two openings, 10each opening adapted for access with one hand of the wearer; 
(b) a first sleeve and a second sleeve each having a top end, each of said first sleeve and second sleeves is attached at said top end to  the sleeves comprising a pair of s where a first pocket of said pair of the second pockets is 15disposed on said bottom end of said inside surface of said and a second of said pair of second pockets is disposed on said bottom end of said inside surface of said second sleeve, said pair of second pockets each having an opening facing side top end of each of the first and second sleeves; 
(c) a neck opening disposed on a top portion of said body and a hood extending from said neck opening, said hood comprising a pair of third pockets, each of said pair 20of third pockets of said hood is configured for receiving a heat pack and each of said pair of third pockets is disposed at a location such that when disposed over the wearer, said each of said pair of third pockets is disposed substantially over an ear of the wearer; and 
1(d) a pair of fourth pockets, a first of said pair of fourth pockets is disposed on said bottom end on said outside surface of first sleeve with an unclosable opening of said first of said pair of fourth pockets disposed on a bottom edge of said first and a second of said pair of fourth pockets is disposed on said bottom 5end on said inside surface of the second sleeve second sleeve, wherein said second pocket of said pair of second pockets is disposed directly on top of said second pocket of said pair of fourth pockets.

2. (Original) The article of clothing of claim 1 is a sweater.  

3. (Currently Amended) The article of clothing of claim 1, said first pocket of said second pair of second pockets further comprises an internal 10pocket attached to a portion of an interior surface of said first pocket of said second pair of second pockets, said internal pocket comprises an opening configured for receiving a heat pack. 
 
4. (Original) The article of clothing of claim 1, wherein at least one of said two openings of said first pocket comprises a zipper configured for controlling access through said at least one opening of said first pocket.  

155. (Currently Amended) The article of clothing of claim 1, wherein said at least one opening of said first pocket of said second pair of second pockets comprises a complementary hook and loop system configured for controlling access through said at least one opening of said first pocket of said second pair of second pockets.
  
6. (Original) The article of clothing of claim 1, further comprising a ceiling pocket configured for holding a heat pack, said ceiling pocket is disposed on a surface of a ceiling of the 20hood.  

of said first sleeve and said second sleeve

8. (Currently Amended) An article of clothing adapted for use by a wearer having a torso having a front side, said article of clothing comprising: 
(a) a body configured for covering the torso, said body comprising a single front sheet configured for covering the front side of the torso of the wearer, said single front ssheet having an innermost surface and a first pocket disposed on said innermost surface of said single front sheet, wherein said first pocket comprises two openings, each opening adapted for access with one hand of the wearer; 
(b) a first sleeve and a second sleeve each having a top end, a bottom end, an inside surface and an outside surface, each of said first sleeve and second sleeves is attached at said top end to  the sleeves comprising a pair s where a first pocket of said pair of the second pockets is 15disposed on said bottom end of said inside surface of said and a second of said pair of second pockets is disposed on said bottom end of said inside surface of said second sleeve, said pair of second pockets each having an opening facing side top end of each of the first and second sleeves;

(d) a cuff extending from of said first sleeve and said second sleeve
3(e) a pair of fourth pockets, a first of said pair of fourth pockets is disposed on said bottom end on said outside surface of first sleeve with an unclosable opening of said first of said pair of fourth pockets disposed on a bottom edge of said first and a second of said pair of fourth pockets is disposed on said bottom 5end on said inside surface of the second sleeve located directly on top of the second pocket of said pair of second pocketssecond sleeve, wherein said second pocket of said pair of second pockets is disposed directly on top of said second pocket of said pair of fourth pockets.  

9. (Original) The article of clothing of claim 1 is a sweater.  

10. (Currently Amended) The article of clothing of claim 1, said first pocket of said second pair of second pockets further comprises an internal 10pocket attached to a  first pocket of said second pair of second pockets, said internal pocket comprises an opening configured for receiving a heat pack. 
 
11. (Original) The article of clothing of claim 1, wherein at least one of said two openings of said first pocket comprises a zipper configured for controlling access through said at least one opening of said first pocket.  

12151212. (Currently Amended) The article of clothing of claim 1, wherein said at least one opening of said first pocket of said second pair of second pockets comprises a complementary hook and loop system configured for controlling access through said at least one opening of said first pocket of said second pair of second pockets.
  
13. (Original) The article of clothing of claim 1, further comprising a ceiling pocket configured for holding a heat pack, said ceiling pocket is disposed on a surface of a ceiling of the 20hood.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of them, alone or in combination, disclose an article of clothing having a body with a first pocket with two openings disposed on the inside, two sleeves each with a second pocket disposed on the inner surface, and opening toward the top of the sleeve, a hood with a pair of third pockets over the ears of the wearer, and a pair of fourth pockets, one disposed on the outside of the first sleeve and opening at the bottom edge of the sleeve and the other disposed on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are garments with various configurations of pockets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732